                Case 20-12602-BLS             Doc 198       Filed 05/06/21        Page 1 of 24




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

RED REEF ALTERNATIVE INVESTMENTS,                            Case No. 20-12602 (BLS)
LLC and EMERGENT CAPITAL, INC.,1
                                                             (Jointly Administered)
                                   Debtors.
                                                       Objection Deadline: May 27, 2021 at 4:00 p.m. (ET)
                                                       Hearing Date: June 16, 2021 at 9:00 a.m. (ET)



              FIRST AND FINAL APPLICATION FOR COMPENSATION
                    AND REIMBURSEMENT OF EXPENSES OF
              PACHULSKI STANG ZIEHL & JONES LLP, AS COUNSEL
                FOR THE DEBTORS AND DEBTORS IN POSSESSION,
         FOR THE PERIOD FROM OCTOBER 15, 2020 THROUGH APRIL 7, 2021

Name of Applicant:                                       Pachulski Stang Ziehl & Jones LLP
Authorized to Provide Professional Services
                                                         Debtors and Debtors in Possession
to:
                                                         Effective as of October 15, 2020 by order signed
Date of Retention:
                                                         November 12, 2020
Period for which Compensation and
                                                         October 15, 2020 through April 7, 20212
Reimbursement is Sought:
Amount of Compensation Sought as Actual,
                                                         $600,713.00
Reasonable and Necessary:
Amount of Expense Reimbursement Sought
                                                         $ 14,260.58
as Actual, Reasonable and Necessary:
Rates are Higher than those Approved or                  As disclosed in its retention application the
Disclosed at Retention? Yes__ No X                       Firm’s standard hourly rates are subject to
If yes, Total Compensation Sought Using                  periodic adjustment. The actual rates charged
Rates Disclosed in Retention Application:                are disclosed herein and in the attached invoice.
Compensation Sought in this Application
Already Paid Pursuant to a Monthly                       $0.00
Compensation Order but not yet Allowed:




1
   The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.
2
   The applicant reserves the right to include any time expended in the time period indicated above in future
application(s) if it is not included herein.


DOCS_DE:234050.2 23629/002
                Case 20-12602-BLS         Doc 198       Filed 05/06/21   Page 2 of 24




Expenses Sought in this Application Already
Paid Pursuant to a Monthly Compensation             $0.00
Order but not yet Allowed:
Number of Professionals Included in this
                                                    16
Application:
If Applicable, Number of Professionals in this
Application not Included in Staffing Plan           0
Approved by Client:
If Applicable, Difference Between Fees
Budgeted and Compensation Sought for this           N/A
Period:
Number of Professionals Billing Fewer than
                                                    11
15 Hours to the Case During this Period:

This is a:          monthly         interim      x final application.

                 The total time expended for fee application preparation is approximately 10 hours

and the corresponding compensation requested is approximately $20,000.

                                  PRIOR APPLICATIONS FILED

  Date          Period Covered         Requested          Requested      Approved        Approved
  Filed                                  Fees             Expenses         Fees          Expenses

No prior fee applications have been filed.


                                     PSZ&J PROFESSIONALS

       Name of                   Position of the Applicant,        Hourly   Total          Total
     Professional                Number of Years in that           Billing  Hours       Compensation
      Individual                 Position, Prior Relevant           Rate    Billed
                              Experience, Year of Obtaining      (including
                                License to Practice, Area of      Changes)
                                         Expertise
Richard M. Pachulski         Partner 1983; Member of CA Bar       $1,595.00     4.20      $ 6,699.00
                             since 1979                           $1,445.00   126.50      $182,792.50
Ira D. Kharasch              Partner 1987; Member of CA Bar       $1,145.00     0.40      $    458.00
                             since 1982; Member of NY Bar
                             since 2011
Maxim B. Litvak              Partner 2004; Member of TX Bar       $1,125.00    13.90      $ 15,637.50
                             since 1997; Member of CA Bar         $ 950.00    218.50      $207,575.00
                             since 2001




DOCS_DE:234050.2 23629/002                         2
                Case 20-12602-BLS        Doc 198     Filed 05/06/21    Page 3 of 24




       Name of                  Position of the Applicant,      Hourly   Total           Total
     Professional                Number of Years in that        Billing  Hours        Compensation
      Individual                 Position, Prior Relevant        Rate    Billed
                              Experience, Year of Obtaining   (including
                               License to Practice, Area of    Changes)
                                         Expertise
Colin R. Robinson            Of Counsel 2012; Member of NY     $ 925.00        9.20     $ 8,510.00
                             Bar since 1997; Member of NJ &    $ 825.00      161.30     $133,072.50
                             PA Bars since 2001; Member of
                             DE Bar since 2010
Cia H. Mackle                Of Counsel 2007; Member of FL     $ 675.00       10.10     $    6,817.50
                             Bar since 2006
Leslie A. Forrester          Law Library Director 2003         $    450.00     5.10     $    2,295.00
Patricia J. Jeffries         Paralegal 1999                    $    425.00     6.80     $    2,890.00
Karina K. Yee                Paralegal 2000                    $    425.00     1.20     $      510.00
Patricia E. Cuniff           Paralegal 2000                    $    425.00     2.10     $      892.50
Elizabeth C. Thomas          Paralegal 2016                    $    460.00     2.80     $    1,288.00
                                                               $    425.00    40.20     $   17,085.00
Cheryl A. Knotts             Paralegal 2000                    $    395.00     3.40     $    1,343.00
Sheryle L. Pitman            Case Management Assistant 2001    $    375.00     5.30     $    1,987.50
                                                               $    350.00    14.70     $    5,145.00
Beatrice M. Koveleski Case Management Assistant 2009           $    375.00     0.40     $      150.00
                                                               $    350.00     2.80     $      980.00
Andrea R. Paul               Case Management Assistant 2001    $    350.00     8.30     $    2,905.00
Charles J. Bouzoukis         Case Management Assistant 2001    $    350.00     1.00     $      350.00
Karen S. Neil                Case Management Assistant 2003    $    350.00     3.80     $    1,330.00

                                     Grand Total:     $600,713.00
                                     Total Hours:          642.00
                                     Blended Rate:       $935.69




DOCS_DE:234050.2 23629/002                       3
                Case 20-12602-BLS            Doc 198       Filed 05/06/21       Page 4 of 24




                                 COMPENSATION BY CATEGORY

             Project Categories                             Total Hours                   Total Fees
Bankruptcy Litigation                                                210.20                  $208,738.00
Case Administration                                                    42.50                 $ 18,673.00
Claims Admin./Objections                                               22.60                 $ 20,047.00
Compensation of Professional                                            1.10                 $ 1,167.50
Employee Benefit/Pension                                                0.40                 $     578.00
Executory Contracts                                                     4.20                 $ 3,732.50
Financial Filings                                                      27.10                 $ 20,102.00
Financing                                                               1.10                 $     785.00
Hearing                                                                58.50                 $ 46,179.50
Meeting of Creditors                                                   14.20                 $ 12,152.50
Plan & Disclosure Statement                                          198.50                  $211,422.00
Plan Implementation                                                    14.40                 $ 18,239.50
Retention of Professional                                               9.50                 $ 7,930.00
Retention of Prof./Others                                              35.60                 $ 28,674.50
Stay Litigation                                                         0.10                 $       95.00
Tax Issues                                                              2.00                 $ 2,197.00


                                         EXPENSE SUMMARY

       Expense Category                             Service Provider3                            Total
                                                      (if applicable)                           Expenses
Conference Call                         CourtCall; AT&T Conference Call                          $1,856.33
Delivery/Courier Service                Advita                                                   $ 267.50
Express Mail                            Federal Express                                          $ 439.45
Filing Fee                              USBC; USDC                                               $1,826.25
Fax Transmittal                         Outgoing only                                            $    3.00
Legal Research                          Lexis/Nexis                                              $ 177.23
Court Research                          Pacer                                                    $ 412.10
Postage                                                                                          $ 572.80
Reproduction Expense                                                                             $3,905.60
Reproduction/ Scan Copy                                                                          $2,520.00
Overtime                                H. Phan                                                  $ 65.82
Transcript                              Reliable Companies                                       $2,214.50




3
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS_DE:234050.2 23629/002                             4
                Case 20-12602-BLS             Doc 198       Filed 05/06/21        Page 5 of 24




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

RED REEF ALTERNATIVE INVESTMENTS,                            Case No. 20-12602 (BLS)
LLC and EMERGENT CAPITAL, INC.,1
                                                             (Jointly Administered)
                                   Debtors.
                                                       Objection Deadline: May 27, 2021 at 4:00 p.m. (ET)
                                                       Hearing Date: June 16, 2021 at 9:00 a.m. (ET)

              FIRST AND FINAL APPLICATION FOR COMPENSATION
                    AND REIMBURSEMENT OF EXPENSES OF
              PACHULSKI STANG ZIEHL & JONES LLP, AS COUNSEL
                FOR THE DEBTORS AND DEBTORS IN POSSESSION,
         FOR THE PERIOD FROM OCTOBER 15, 2020 THROUGH APRIL 7, 2021

                 Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”), and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the “Bankruptcy Rules”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”), counsel

for the debtors and debtors in possession (“Debtors”), hereby submits its First and Final

Application for Compensation and for Reimbursement of Expenses for the Period from October

15, 2020 through April 7, 2021 (the “Application”).

                 By this Application PSZ&J seeks a final allowance of compensation in the

amount of $600,713.00 and actual and necessary expenses in the amount of $14,260.58 for a

total final allowance of $614,973.58 and payment of the unpaid portion of such fees and

expenses for the period October 15, 2020 through April 7, 2021 (the “Fee Period”), and further




1
   The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.


DOCS_DE:234050.2 23629/002
                Case 20-12602-BLS            Doc 198      Filed 05/06/21    Page 6 of 24




seeks the final allowance and payment of fees and costs incurred after April 7, 2021 through the

date of the hearing on this Application, in the estimated amount of $20,000.00:

                                                Background

                 1.          On October 15, 2020 (the “Petition Date”), the Debtors commenced these

cases by each Debtor filing a voluntary petition for relief under chapter 11 of the Bankruptcy

Code. The Debtors have continued in the possession of their property and have continued to

operate and manage their businesses as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No trustee or examiner has been appointed in these Chapter 11

Cases.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 3.          The retention of PSZ&J, as counsel for the Debtors, was approved

effective as of October 15, 2020 by this Court’s “Order Pursuant to Section 327(a) of the

Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule

2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as

Counsel for the Debtors and Debtors in Possession Effective as of the Petition Date,” signed on

or about November 12, 2020 (the “Retention Order”). The Retention Order authorized PSZ&J to

be compensated on an hourly basis and to be reimbursed for actual and necessary out-of-pocket

expenses.

                 4.          Attorneys retained pursuant to sections 327 or 1103 of the Bankruptcy

Code must comply with certain requirements of the United States Trustee’s Guidelines for



DOCS_DE:234050.2 23629/002                            2
                Case 20-12602-BLS            Doc 198      Filed 05/06/21   Page 7 of 24




Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11

U.S.C. §330 by Attorneys in Larger Chapter 11 Cases (the “Revised UST Guidelines”). The

Office of the United States Trustee has promulgated forms to aid in compliance with the Revised

UST Guidelines. Charts and tables based on such forms are attached hereto as exhibits and filled

out with data to the extent relevant to these cases: Exhibit “A”, Customary and Comparable

Compensation Disclosures with Fee Applications; Exhibit “B”, Summary of Timekeepers

Included in this Fee Application, Exhibit “C-1”, Budget; Exhibit “C-2”, Staffing Plan; Exhibit

“D-1”, Summary of Compensation Requested by Project Category; Exhibit “D-2”, Summary of

Expense Reimbursement Requested by Category; and Exhibit “E”, Summary Cover Sheet of Fee

Application.

                      PSZ&J’s APPLICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES

                                    Compensation Paid and Its Source

                 5.          By this Application, PSZ&J requests that the Court approve the final

allowance of compensation for professional services rendered and the reimbursement of actual

and necessary expenses incurred by PSZ&J from October 15, 2020 through April 7, 2021. In

addition, PSZ&J anticipates that it will incur fees and expenses during the time period April 7,

2021 through the date of the hearing on this Application, primarily related to the preparation,

filing and service of this Application and related order, and in appearing on this matter. PSZ&J

presently estimates that such fees and costs will be approximately $20,000. PSZ&J does not

intend to file a supplemental statement regarding the amount of such fees unless they exceed

$20,000.


DOCS_DE:234050.2 23629/002                            3
                Case 20-12602-BLS            Doc 198      Filed 05/06/21    Page 8 of 24




                 6.          At all relevant times, PSZ&J has not represented any party having an

interest adverse to the case.

                 7.          At all relevant times, PSZ&J has been a disinterested person as that term is

defined in §101(14) of the Bankruptcy Code and has not represented or held an interest adverse

to the interest of the Debtors.

                 8.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtors, and not on behalf of any committee, creditor or other person.

                 9.          PSZ&J has received no payment and no promises for payment from any

source other than from the Debtors for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application, except as disclosed in its

Retention Application and herein. As set forth in the Retention Application it was contemplated

that the Firm’s fees would be paid by Imperial Finance & Trading, LLC (“Imperial Finance”), a

non-Debtor wholly owned subsidiary of Emergent Capital, Inc. PSZ&J received payment from

Imperial Finance during the year prior to the Petition Date in the amount of $598,964.00 in

connection with its representation of the Debtors. Upon final reconciliation of the amount

actually expended prepetition, any balance remaining from the prepetition payment to PSZ&J

was credited to the Debtors and utilized as PSZ&J’s retainer to apply to postpetition fees and

expenses pursuant to the compensation procedures approved by this Court in accordance with the

Bankruptcy Code. In addition, PSZ&J is holding $150,000.00 received from Imperial Finance

on retainer in the Firm’s trust account. There is no agreement or understanding between PSZ&J




DOCS_DE:234050.2 23629/002                            4
                Case 20-12602-BLS            Doc 198      Filed 05/06/21    Page 9 of 24




and any other person other than the partners of PSZ&J for the sharing of compensation to be

received for services rendered in these cases.

                 10.         The professional services and related expenses for which PSZ&J requests

final allowance of compensation and reimbursement of expenses were rendered and incurred in

connection with these cases in the discharge of PSZ&J’s professional responsibilities as

attorneys for the Debtors in these chapter 11 cases. PSZ&J’s services have been necessary and

beneficial to the Debtors and their estates, creditors and other parties in interest.

                                               Fee Statements

                 11.         The fee statement for the Fee Period is attached hereto as Exhibit F. The

statement contains daily time logs describing the time spent by each attorney and

paraprofessional during the Fee Period. To the best of PSZ&J’s knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code and the Bankruptcy Rules.

PSZ&J’s time reports are initially handwritten by the attorney or paralegal performing the

described services. The time reports are organized on a daily basis. PSZ&J is particularly

sensitive to issues of “lumping” and, unless time was spent in one time frame on a variety of

different matters for a particular client, separate time entries are set forth in the time reports.

PSZ&J’s charges for its professional services are based upon the time, nature, extent and value

of such services and the cost of comparable services other than in a case under the Bankruptcy

Code. PSZ&J has reduced its charges related to any non-working “travel time” to fifty percent

(50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J professionals attempt

to work during travel.



DOCS_DE:234050.2 23629/002                            5
               Case 20-12602-BLS             Doc 198       Filed 05/06/21   Page 10 of 24




                                      Actual and Necessary Expenses

                 12.         A summary of actual and necessary expenses incurred by PSZ&J for the

Fee Period is attached hereto as part of Exhibit F. PSZ&J customarily charges $0.10 per page

for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J’s

photocopying machines automatically record the number of copies made when the person that is

doing the copying enters the client’s account number into a device attached to the photocopier.

PSZ&J summarizes each client’s photocopying charges on a daily basis.

                 13.         PSZ&J charges $0.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Debtors for the receipt of faxes in these cases.

                 14.         With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 15.         PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the




DOCS_DE:234050.2 23629/002                             6
               Case 20-12602-BLS            Doc 198       Filed 05/06/21   Page 11 of 24




ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                      Summary of Services Rendered

                 16.         The names of the partners and associates of PSZ&J who have rendered

professional services in these cases during the Fee Period, and the paralegals and case

management assistants of PSZ&J who provided services to these attorneys during the Fee Period,

are set forth in the attached Exhibit F.

                 17.         PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Debtors on a regular basis with respect to various matters in connection with the Debtors’

bankruptcy cases, and performed all necessary professional services which are described and

narrated in detail below. PSZ&J’s efforts have been extensive due to the size and complexity of

the Debtors’ bankruptcy cases.

                                     Summary of Services by Project

                 18.         The services rendered by PSZ&J during the Fee Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit F. Exhibit

F identifies the attorneys and paraprofessionals who rendered services relating to each category,



DOCS_DE:234050.2 23629/002                            7
               Case 20-12602-BLS            Doc 198       Filed 05/06/21   Page 12 of 24




along with the number of hours for each individual and the total compensation sought for each

category.

             A.         Bankruptcy Litigation

                  19.        This category relates to work regarding motions or adversary proceedings

in the Bankruptcy Court. During the Fee Period, the Firm, among other things: (1) performed

work regarding First Day motions and orders; (2) performed work regarding pro hac vice

motions; (3) prepared for and attended a hearing on First Day motions on October 16, 2020;

(4) performed work regarding a joint administration motion and order; (5) performed work

regarding the Pohl estimation motion; (6) reviewed and analyzed issues regarding the FFI

settlement; (7) reviewed and analyzed Pohl litigation documents; (8) reviewed and analyzed

estimation options; (9) performed work regarding a notice of commencement; (10) performed

work regarding a Bankruptcy Rule 9019 motion approving settlement with Film Finances;

(11) reviewed and analyzed issues regarding the Imperial Premium Finance filing;

(12) performed work regarding filing of the Imperial Premium Finance petition package;

(13) reviewed and responded to comments of the United States Trustee regarding pending

motions; (14) reviewed and analyzed issues regarding the motion to continue hearing on and

extend the objection deadline regarding the Pohl estimation motion; (15) performed work

regarding Hearing Notebooks and Agenda Notices; (16) performed work regarding a response to

the Pohl motion to extend; (17) attended to scheduling issues; (18) prepared for and attended a

hearing on November 16, 2020 regarding the Pohl matter; (19) performed work regarding orders;

(20) performed work regarding a stipulation concerning scheduling in the Pohl matter;



DOCS_DE:234050.2 23629/002                            8
               Case 20-12602-BLS            Doc 198       Filed 05/06/21   Page 13 of 24




(21) performed research; (22) attended to confidentiality issues; (23) performed work regarding

notices of deposition; (24) reviewed and analyzed WARN complaint deadline issues;

(25) reviewed and analyzed issues regarding the Consumer Energy matter; (26) performed work

regarding draft responses to Pohl discovery; (27) performed work regarding responses to Pohl’s

first interrogatories and requests for admission; (28) prepared for and attended the deposition of

L. Bryan; (29) performed work regarding a memorandum on estimation issues; (30) prepared for

and attended the depositions of E. Madera, M. Martinez and K. Pohl Sheris; (31) reviewed and

analyzed Pohl exhibit and witness lists; (32) reviewed and analyzed the Pohl objection to

estimation motion, and performed work regarding a reply; (33) reviewed and analyzed the final

reply brief, witness and exhibit lists and deposition designation in preparation for hearing;

(34) performed work regarding witness preparation; (35) prepared for and attended an estimation

hearing on December 17 and 18, 2020; (36) reviewed and analyzed estimation settlement

options; (37) performed work regarding settlement negotiations; (38) performed work regarding

a settlement agreement in the Pohl matter; (39) attended to issues regarding the Pohl policy sale;

(40) reviewed and analyzed indemnity issues; (41) performed work regarding a policy bill of sale

and indemnity agreement; and (42) corresponded and conferred regarding bankruptcy litigation

issues.

                             Fees: $208,738.00;    Hours: 210.20

             B.         Case Administration

                  20.        This category relates to work regarding administration of these cases.

During the Fee Period, the Firm, among other things: (1) responded to case inquiries;




DOCS_DE:234050.2 23629/002                            9
                 Case 20-12602-BLS          Doc 198       Filed 05/06/21   Page 14 of 24




(2) attended to issues regarding a website; (3) prepared and circulated a daily memorandum

narrative; (4) reviewed daily correspondence and pleadings and forwarded them to the

appropriate parties; (5) maintained document control; (6) maintained a memorandum of critical

dates; (7) corresponded and conferred regarding case administration issues; and (8) maintained

service lists.

                             Fees: $18,673.00;     Hours: 42.50

             C.         Claims Administration and Objections

                  21.        This category relates to work regarding claims administration and claims

objections. During the Fee Period, the Firm, among other things: (1) performed work regarding

a notice of bar date motion; (2) reviewed and responded to United States Trustee comments

regarding the bar date motion and order; (3) performed work regarding a bar date order;

(4) reviewed and analyzed Curry claim issues; (5) reviewed and analyzed the Pohl claim;

(6) reviewed and analyzed claims and performed work regarding a claims chart; (7) reviewed

and analyzed Jade claim issues; (8) reviewed and analyzed issues regarding potential claim

objections; (9) reviewed and analyzed issues regarding the Hellerman claim; and

(10) corresponded and conferred regarding claim issues.

                             Fees: $20,047.00;     Hours: 22.60

             D.         Compensation of Professionals

                  22.        This category relates to issues regarding the compensation of

professionals, other than the Firm. During the Fee Period, the Firm, among other things,




DOCS_DE:234050.2 23629/002                           10
               Case 20-12602-BLS              Doc 198      Filed 05/06/21   Page 15 of 24




reviewed and analyzed issues regarding noteholder fee requests, and corresponded and conferred

regarding fee issues.

                             Fees: $1,167.50;      Hours: 1.10

             E.         Employee Benefits and Pensions

                  23.        This category relates to issues regarding employee benefits and pension

plans, and other employee issues. During the Fee Period, the Firm, among other things,

reviewed and analyzed issues regarding an employment agreement.

                             Fees: $578.00;        Hours: 0.40

             F.         Executory Contracts

                  24.        This category relates to issues regarding executory contracts and

unexpired leases of real property. During the Fee Period, the Firm, among other things:

(1) performed work regarding a notice relating to executory contracts and assumption and

rejection; (2) reviewed and analyzed cure issues; (3) performed work regarding an indemnity

assumption agreement; and (4) corresponded regarding lease and contract issues.

                             Fees: $3,732.50;      Hours: 4.20

             G.         Financial Filings

                  25.        This category relates to issues regarding compliance with reporting

requirements. During the Fee Period, the Firm, among other things: (1) performed work

regarding Schedules and Statements; (2) performed work regarding Monthly Operating Reports;

(3) performed work regarding an amendment to the schedule of executory contracts; and

(4) corresponded and conferred regarding financial filings issues.

                             Fees: $20,102.00;     Hours: 27.10


DOCS_DE:234050.2 23629/002                            11
                  Case 20-12602-BLS           Doc 198      Filed 05/06/21   Page 16 of 24




             H.          Financing

                   26.       This category relates to issues regarding Debtor in Possession financing

and use of cash collateral. During the Fee Period, the Firm, among other things, performed

work regarding cash management issues, including a cash management order.

                             Fees: $785.00;        Hours: 1.10

             I.          Hearings

                   27.       This category relates to the preparation for and attendance at various

hearings held during the Fee Period. During the Fee Period, the Firm, among other things:

(1) performed work regarding Agenda Notices and Hearing Binders; (2) performed work

regarding hearing notices; (3) prepared for and attended a hearing on October 16, 2020 regarding

First Day Motions; (4) attended to scheduling issues; (5) prepared for and attended a hearing on

November 16, 2020 on the Pohl matter; (6) prepared for and attended the Pohl estimation hearing

on December 17 and 18, 2020; (7) prepared for and attended a Plan confirmation hearing on

December 21 and 23, 2020; (8) prepared for and attended a hearing on December 30, 2020; and

(9) corresponded and conferred regarding hearing issues.

                             Fees: $46,179.50;     Hours: 58.50

             J.          Meeting of Creditors

                   28.       This category relates to meeting of creditors issues. During the Fee

Period, the Firm, among other things: (1) reviewed and analyzed issues regarding an Initial

Debtor Interview (“IDI”); (2) performed work regarding a notice of Section 341 Meeting of

Creditors; (3) prepared for and attended an IDI on October 28, 2020; (4) prepared for and




DOCS_DE:234050.2 23629/002                            12
               Case 20-12602-BLS            Doc 198        Filed 05/06/21   Page 17 of 24




attended Section 341 Meetings of Creditors on November 13 and December 1, 2020; and

(5) corresponded regarding meeting of creditors issues.

                             Fees: $12,152.50;     Hours: 14.20

             K.         Plan and Disclosure Statement

                  29.        This category relates to issues regarding a Plan of Reorganization (“Plan”)

and Disclosure Statement. During the Fee Period, the Firm, among other things: (1) performed

work regarding a notice of Disclosure Statement hearing; (2) attended to scheduling issues;

(3) reviewed and responded to United States Trustee comments regarding Plan and Disclosure

Statement issues; (4) reviewed and analyzed valuation issues; (5) reviewed and analyzed issues

regarding cash flow projections; (6) attended to issues regarding a Plan supplement; (7) reviewed

and analyzed a valuation report; (8) reviewed and analyzed solicitation issues; (9) performed

work regarding Disclosure Statement exhibits; (10) performed work regarding ballots;

(11) performed work regarding a notice of Plan confirmation hearing; (12) reviewed and

analyzed a liquidation analysis; (13) reviewed and analyzed SEC issues; (14) performed work

regarding a response to the SEC comments regarding the Plan and Disclosure Statement;

(15) attended to issues regarding a restructuring support agreement (“RSA”); (16) performed

work regarding a solicitation procedures motion and order; (17) reviewed and revised the Plan

notice, ballot, assumption notice, solicitation order, and order approving RSA in response to

United States Trustee comments; (18) reviewed and analyzed opt-in, opt-out issues;

(19) performed work regarding an indenture and post-closing documents; (20) reviewed and

analyzed Section 1145 issues and performed work regarding a response to SEC inquiries;




DOCS_DE:234050.2 23629/002                            13
               Case 20-12602-BLS            Doc 198        Filed 05/06/21   Page 18 of 24




(21) attended to noteholder issues; (22) performed work regarding a grantor trust agreement;

(23) drafted a Plan supplement; (24) drafted a Plan confirmation order; (25) performed work

regarding a confirmation brief and declarations in support of Plan confirmation; (26) reviewed

and analyzed closing issues; (27) reviewed and analyzed Board issues; (28) reviewed and

analyzed Plan-related estimation issues regarding Pohl; (29) performed work regarding closing

documents; (30) attended to issues regarding a resolution with the SEC; (31) reviewed and

analyzed the Pohl confirmation objection; (32) performed work regarding a Second Amended

Plan; (33) reviewed and analyzed feasibility issues; (34) prepared for and attended a

confirmation hearing on December 21, 23 and 30, 2020; (35) performed work regarding a bill of

sale for the Pohl policy; (36) performed work regarding a revised indemnity agreement;

(37) attended to Plan-related form 8-K issues; and (38) conferred and corresponded regarding

Plan and Disclosure Statement issues.

                             Fees: $211,422.00;    Hours: 198.50

             L.         Plan Implementation

                  30.        This category relates to issues regarding implementation of a Plan.

During the Fee Period, the Firm, among other things: (1) reviewed and analyzed Plan effective

date issues; (2) performed work regarding an effective date notice; (3) reviewed and analyzed

closing documents; and (4) corresponded and conferred regarding Plan implementation issues.

                             Fees: $18,239.50;     Hours: 14.40




DOCS_DE:234050.2 23629/002                            14
               Case 20-12602-BLS             Doc 198       Filed 05/06/21    Page 19 of 24




             M.         Retention of Professionals

                  31.        This category relates to issues regarding retention of the Firm. During the

Fee Period, the Firm, among other things: (1) performed work regarding the Firm’s retention

application and order; (2) reviewed and responded to comments of the United States Trustee

regarding the Firm’s retention application; (3) performed work regarding a supplemental

declaration in support of the Firm’s retention application; and (4) corresponded and conferred

regarding retention issues.

                             Fees: $7,930.00;       Hours: 9.50

             N.         Retention of Professionals--Others

                  32.        This category relates to issues regarding the retention of professionals,

other than the Firm. During the Fee Period, the Firm, among other things: (1) performed work

regarding the RSM, KCC and Curtis Mallet retention applications; (2) performed work regarding

the Kelley Drye and Winston retention matters; and (3) corresponded and conferred regarding

retention issues.

                             Fees: $28,674.50;      Hours: 35.60

             O.         Stay Litigation

                  33.        This category relates to work regarding the automatic stay and relief from

stay motions. During the Fee Period, the Firm, among other things, reviewed and analyzed

issues regarding a relief from stay motion.

                             Fees: $95.00;          Hours: 0.10




DOCS_DE:234050.2 23629/002                            15
               Case 20-12602-BLS            Doc 198       Filed 05/06/21   Page 20 of 24




              P.         Tax Issues

                   34.       This category relates to work regarding tax issues. During the Fee Period,

the Firm, among other things, reviewed and analyzed, and conferred and corresponded regarding

tax issues.

                             Fees: $2,197.00;      Hours: 2.00

                                           Valuation of Services

                   35.       Attorneys and paraprofessionals of PSZ&J expended a total 642.00 hours

in connection with their representation of the Debtors during the Fee Period, as follows:

       Name of                     Position of the Applicant,         Hourly   Total          Total
     Professional                  Number of Years in that            Billing  Hours       Compensation
      Individual                   Position, Prior Relevant            Rate    Billed
                                Experience, Year of Obtaining       (including
                                  License to Practice, Area of       Changes)
                                           Expertise
Richard M. Pachulski           Partner 1983; Member of CA Bar        $1,595.00      4.20     $ 6,699.00
                               since 1979                            $1,445.00    126.50     $182,792.50
Ira D. Kharasch                Partner 1987; Member of CA Bar        $1,145.00      0.40     $    458.00
                               since 1982; Member of NY Bar
                               since 2011
Maxim B. Litvak                Partner 2004; Member of TX Bar        $1,125.00     13.90     $ 15,637.50
                               since 1997; Member of CA Bar          $ 950.00     218.50     $207,575.00
                               since 2001
Colin R. Robinson              Of Counsel 2012; Member of NY         $ 925.00       9.20     $ 8,510.00
                               Bar since 1997; Member of NJ &        $ 825.00     161.30     $133,072.50
                               PA Bars since 2001; Member of
                               DE Bar since 2010
Cia H. Mackle                  Of Counsel 2007; Member of FL         $ 675.00      10.10     $    6,817.50
                               Bar since 2006
Leslie A. Forrester            Law Library Director 2003             $   450.00     5.10     $    2,295.00
Patricia J. Jeffries           Paralegal 1999                        $   425.00     6.80     $    2,890.00
Karina K. Yee                  Paralegal 2000                        $   425.00     1.20     $      510.00
Patricia E. Cuniff             Paralegal 2000                        $   425.00     2.10     $      892.50
Elizabeth C. Thomas            Paralegal 2016                        $   460.00     2.80     $    1,288.00
                                                                     $   425.00    40.20     $   17,085.00
Cheryl A. Knotts               Paralegal 2000                        $   395.00     3.40     $    1,343.00



DOCS_DE:234050.2 23629/002                           16
               Case 20-12602-BLS            Doc 198        Filed 05/06/21     Page 21 of 24




       Name of                    Position of the Applicant,           Hourly   Total           Total
     Professional                  Number of Years in that             Billing  Hours        Compensation
      Individual                   Position, Prior Relevant             Rate    Billed
                                Experience, Year of Obtaining        (including
                                 License to Practice, Area of         Changes)
                                          Expertise
Sheryle L. Pitman              Case Management Assistant 2001        $    375.00      5.30     $ 1,987.50
                                                                     $    350.00     14.70     $ 5,145.00
Beatrice M. Koveleski Case Management Assistant 2009                 $    375.00      0.40     $   150.00
                                                                     $    350.00      2.80     $   980.00
Andrea R. Paul                 Case Management Assistant 2001        $    350.00      8.30     $ 2,905.00
Charles J. Bouzoukis           Case Management Assistant 2001        $    350.00      1.00     $   350.00

                                         Grand Total:       $600,713.00
                                         Total Hours:            642.00
                                         Blended Rate:         $935.69

                 36.         The nature of work performed by these persons is fully set forth in Exhibit

F attached hereto. These are PSZ&J’s normal hourly rates for work of this character. The

reasonable value of the services rendered by PSZ&J for the Debtors during the Fee Period is

$600,713.00.

                                          Statement from PSZ&J

                 37.         Pursuant to the Appendix B Guidelines for Reviewing Application for

Compensation and Reimbursement of Expenses Filed Under the United States Code by

Attorneys in Larger Chapter 11 Cases, PSZ&J responds to the following questions regarding the

Application:

                   Question                             Yes              No            Additional
                                                                                     Explanation or
                                                                                      Clarification
Did you agree to any variations from, or                           No.
alternatives to, your standard or customary
billing rates, fees or terms for services
pertaining to this engagement that were
provided during the application period? If
so, please explain.
If the fees sought in this fee application as                                      N/A


DOCS_DE:234050.2 23629/002                            17
               Case 20-12602-BLS            Doc 198       Filed 05/06/21   Page 22 of 24




compared to the fees budgeted for the
time period covered by this fee application
higher by 10% or more, did you discuss
the reasons for the variation with the
client?
Have any of the professionals included in                         No.
this fee application varied their hourly rate
based on the geographic location of the
bankruptcy case?
Does the fee application include time or       Yes.                            Time incurred reviewing
fees related to reviewing or revising time                                     and preparing PSZ&J first
records or preparing, reviewing, or                                            and final fee application.
revising invoices?
Does this fee application include time or                         No.
fees for reviewing time records to redact
any privileged or other confidential
information? If so, please quantify by
hours and fees.
If the fee application includes any rate       Yes.
increases since retention in these Cases:
     i.     Did your client review and
            approve those rate increases in
            advance?
     ii.    Did your client agree when
            retaining the law firm to accept
            all future rate increases? If not,
            did you inform your client that
            they need not agree to
            modified rates or terms in
            order to have you continue the
            representation, consistent with
            ABA Formal Ethics Opinion
            11-458?

                 38.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the




DOCS_DE:234050.2 23629/002                           18
               Case 20-12602-BLS       Doc 198       Filed 05/06/21   Page 23 of 24




requirements of Del. Bankr. LR 2016-2 and believes that this Application complies with such

Rule.

                 WHEREFORE, PSZ&J respectfully requests that the Court enter an order,

substantially in the form attached hereto, providing that, for the period of October 15, 2020

through April 7, 2021, a final allowance be made to PSZ&J in the sum of $600,713.00 as

compensation for reasonable and necessary professional services rendered to the Debtors and in

the sum of $14,260.58 for reimbursement of actual and necessary costs and expenses incurred,

for a total of $614,973.58; that an additional final allowance be made to PSZ&J for fees and

costs as may be incurred by PSZ&J after April 7, 2021 and through the date of hearing on this

Application in an amount presently estimated to be $20,000; that Debtors be authorized and

directed to pay to PSZ&J the outstanding amount of such sums; and for such other and further

relief as this Court deems proper.

Dated: May 6, 2021                          PACHULSKI STANG ZIEHL & JONES LLP

                                            /s/ Colin R. Robinson
                                            Richard M. Pachulski (CA Bar No. 90073)
                                            Maxim B. Litvak (CA Bar No. 215852)
                                            Colin R. Robinson (DE Bar No. 5524)
                                            919 N. Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899-8705 (Courier 19801)
                                            Tel: (302) 652-4100
                                            Fax: (302) 652-4400
                                            E-mail: rpachulski@pszjlaw.com
                                                     mlitvak@pszjlaw.com
                                                     crobinson@pszjlaw.com

                                            Counsel for the Debtors and Debtors in Possession




DOCS_DE:234050.2 23629/002                      19
               Case 20-12602-BLS             Doc 198     Filed 05/06/21     Page 24 of 24




                                              DECLARATION

STATE OF DELAWARE    :
                     :
COUNTY OF NEW CASTLE :


                 Richard M. Pachulski, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with the work performed on behalf of the debtors and

debtors in possession by the lawyers and paraprofessionals of PSZ&J.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2 and submit that the Application substantially complies with

such Rule.



                                                  /s/ Richard M. Pachulski
                                                Richard M. Pachulski




DOCS_DE:234050.2 23629/002
